Title: From George Washington to Robert Erskine, 28 July 1777
From: Washington, George
To: Erskine, Robert



Sir,
Flemmington [N.J.] 28th July 1777

In consequence of my representations to Congress of the advantage that might be derived from having a good Geographer to accompany the army, and my recommendation of you for that purpose they have come to the inclosed resolution authorizing me to appoint you or any other Gentleman I shall think proper to act in the capacities therein specified; and to determine the allowance of pay to be annexed to the office. I shall therefore be obliged to you to let me know without delay the conditions on which it will suit you to undertake it and shall be glad to see you as soon as possible at Head Quarters to fix the matter upon a proper footing, & put everything in a train for the execution of it. If you engage, your entrance upon the business will be immediately necessary, as there can be no time, in which your services will be more useful than the present. I am Sir Your most Obdt servt.
